Citation Nr: 0800749	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  02-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from May 1967 to May 1969, 
with subsequent reserve service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).  The Board remanded the issues for additional 
development in November 2006.  The requested actions have 
since been completed, and the case has been returned to the 
Board for further appellate review.  

The claim for service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

Tinnitus was not present during service and the currently 
claimed tinnitus did not develop as a result of any incident 
during service, to include exposure to noise.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in May 2001, June 2004, November 2005 and December 
2006 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letters informed the veteran that he should 
submit any additional evidence that he had in his possession.  
The initial letter was provided before the adjudication of 
the claim.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and many of his post service 
treatment records have been obtained.  The veteran has 
declined a hearing.  The veteran was afforded a VA 
examination, and a medical opinion was obtained.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  The veteran's service medical 
records, including his separation medical history and 
separation examination, are negative for any references to 
tinnitus.  

The first evidence of tinnitus is not until many years after 
separation from service.  The veteran filed a claim for 
service connection for tinnitus in April 2001.  The report of 
an ear disease examination conducted in December 2005 shows 
that the veteran reported a history of behaving a bilateral 
ringing noise for the past 10 years.  Thus, the history from 
the veteran himself placed the date of onset as being long 
after service.

The only medical opinion regarding whether the veteran's 
current complaints of tinnitus could have resulted from noise 
exposure during service weighs against the claim.  In a 
medical opinion dated in January 2007, a VA physician stated 
that "If the cause of tinnitus was exposure to mortar fire 
etc during active duty, tinnitus should have been present 
during active duty or just after discharge and not 37 years 
later."  

Although the veteran has given his own opinion that his 
current tinnitus resulted from noise exposure during service, 
the United States Court of Appeals for Veterans Claims 
(Court) has generally held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Therefore, the Board finds that tinnitus was not present 
during service and the currently claimed tinnitus did not 
develop as a result of any incident during service, to 
include exposure to noise.  Accordingly, the Board concludes 
that tinnitus was not incurred in or aggravated by service.  


ORDER

Service connection for tinnitus is denied.


REMAND

The Board finds that additional development of evidence is 
required with respect to the claim for post-traumatic stress 
disorder.  Subsequent to the Board's previous remand in 
November 2006, the veteran submitted a copy of a letter from 
the Social Security Administration (SSA) dated in October 
2006 which reflects that the veteran became entitled to 
received disability benefits in September 2006.  The evidence 
upon which the Social Security disability benefits were 
granted are not of record.  The Board finds that such records 
must be obtained before resolution of the claim for service 
connection for PTSD may be resolved as the records may shed 
light on the question of whether or not the veteran currently 
has post-traumatic stress disorder.

The duty to assist is particularly applicable to records 
which are known to be in the possession of the Federal 
Government.  See Counts v. Brown, 6 Vet. App. 473 (1994).  VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  VA 
must continue its efforts until all 
records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period should be allowed for 
the appellant to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


